DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the added limitation of “along a length of a side wall” is unclear because is this sidewall referring to the sidewalls as claimed in line 3 or an additional sidewall? 
	All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Horibata (US 6233870 B1).
 	For claim 1, Horibata discloses a container (1) for an ebb-flow plant growth system, said container comprising: 
a bottom wall (fig. 1, self-explanatory), sidewalls (fig. 1, self-explanatory) extending from the container bottom wall, wherein the sidewalls and the bottom wall define an interior space (fig. 1, self-explanatory), wherein the interior space is capable of being filled with an aqueous liquid (W), 
a support (3) for plants, said support being removable, wherein the support extends between opposite sidewalls (fig. 1, self-explanatory), wherein the support divides the interior space in a lower interior space (space below the support 3) and an upper interior space (space above the support 3), and wherein the support further comprises through holes (5) to allow passage of fluid between the lower interior space and the upper interior spac
a gas duct (duct or pipe coming out of ref. 6) in fluid communication with the lower interior space, said gas duct comprising a downstream end (any end or point on in which the threshold portion comprises a lowest point (any point on the inverted U-shaped duct area that is higher than the support 3) located higher than the support.  

    PNG
    media_image1.png
    609
    879
    media_image1.png
    Greyscale

.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (as above) in view of Hamlin (US 20160044879 A1).

Hamlin teaches a plant container comprising an overflow (42) located at a level in between the support (26) and the lowest point of the threshold portion (see examiner’s illustration below) of duct (50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an overflow as taught by Hamlin located at a level in between the support and the lowest point of the threshold portion of Horibata in order to provide for excess water in the container.  


    PNG
    media_image2.png
    503
    801
    media_image2.png
    Greyscale

Claims 4-8,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Horibata as modified by Hamlin as applied to claims 1-3 above, and further in view of Bogner (US 20190059242 A1).
For claim 4, Horibata as modified by Hamlin teaches the container as described in the above but is silent about wherein a wall section of the gas duct between the threshold portion and the gas inlet is at least partially removable.  
	Bogner teaches a wall section (280) of the gas duct (117) is at least partially removable (figs. 15A-15C).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a wall section as taught by Bogner of the gas duct between the threshold portion and the gas inlet of Horibata as modified by Hamlin be at least partially removable as taught by Bogner in order to divert flow of gas therethrough.
	For claim 5, Horibata as modified by Hamlin and Bogner teaches the container as described in the above, and further teaches wherein the gas inlet extends along for at least 25% of the length of said side wall. For example, as stated in the above, a length can be any length on the sidewall (see examiner’s illustration above). Thus, from the illustration, the gas inlet at ref. 7 occupies at least 25% of that length.  
	For claim 6, Horibata as modified by Hamlin and Bogner teaches the container as described in the above, and further teaches wherein the gas duct is configured to connect to an external gas source below the container (function recitation to which the duct can and does connect to an external gas source such as the air pump 6, which is below the container’s top rim).  
	For claim 7, Horibata as modified by Hamlin and Bogner (emphasis on Bogner since he was relied on for the wall and flow inverter) teaches the container as described in the above, and further teaches the wall (280) can be inverted to create an angle as shown in figs. 15A-15C but is silent about wherein the gas duct comprises a wall with a 
	For claim 8, Horibata as modified by Hamlin and Bogner teaches the container as described in the above but is silent about wherein a wall of the downstream end of the gas duct flowingly seals against the support (the wall of the pipe or duct in Horibata flowingly seals the interior of the duct from the support or other matter).  
	For claim 11, Horibata as modified by Hamlin and Bogner teaches the container as described in the above, and further teaches wherein the gas inlet extends along a side wall for at least 50% of a length of the side wall (fig. 1 of Horibata shows the gas inlet being longer than the sidewall, thus, would meet at least 50% of the length of the sidewall).
	For claim 12, Horibata as modified by Hamlin and Bogner teaches the container as described in the above, and further teaches wherein the gas inlet extends along a side wall for at least 75% of a length of the side.  For example, as stated in the above, a length can be any length on the sidewall (see examiner’s illustration above). Thus, from the illustration, the gas inlet at ref. 7 occupies at least 75% of that length. Noting that “a length” can be adjusted to meet at least 75%, thus, if applicant does not agree that the examiner’s illustration shows at least 75%, then the length can be shorten so that the dimension occupied by ref. 7 is at least 75%. 
.
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Horibata as modified by Hamlin and Bogner as applied to claims 1-8 above, and further in view of Pacana (US 6244300 B1).
 	For claim 9, Horibata as modified by Hamlin and Bogner teaches the container as described in the above but is silent about wherein the gas duct comprises a turning vane.  
	Pacana teaches a duct (15) comprising a turning vane (23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a turning vane as taught by Pacana in the duct of Horibata as modified by Hamlin and Bogner in order to facilitate the turning of air from one direction to another within the duct (as taught by Pacana). 
	For claim 10, Horibata as modified by Hamlin, Bogner, and Pacana teaches the container as described in the above, and further teaches wherein the lower interior space comprises a guide (9 of Horibata) configured for guiding a downward gas flow from the gas inlet to a gas flow parallel to the support.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Horibata (as above) in view of Mehrman (US 20170105368 A1, as cited on form PTO-1449 ) and Butler et al. (US 20150282444 A1).
For claim 14, Horibata teaches a method for growing plants, said method comprising:
- providing a container according to claim 1 (as described in the above);
- supporting plants on the support of said container (as shown in fig. 1 of Horibata);
- filling the interior space with an aqueous liquid (W);
- draining the interior space (fig. 1 shows the pipe 2 being able to drain and refill the interior space based on the direction of the flow arrow); and
- supplying O2 enriched gas via the gas duct directly into the lower interior
Space (col. 3, lines 57-58), the O2 enriched gas passing via through holes in the support to provide the CO2 enriched gas to the plants.
However, Horibata is silent about the steps of filling the interior space with an aqueous liquid (W) during a flooding phase to a level higher than the support, and supplying CO2 enriched gas via the gas duct directly into the lower interior space, the CO2 enriched gas passing via through holes in the support to provide the CO2 enriched gas to the plants.
Mehrman teaches a method for growing plants, said method comprising filling the interior space with an aqueous liquid during a flooding phase to a level higher than the support (para. 0063, Mehrman stated that the growing media is continually flooded). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of filling the interior space with an aqueous liquid during a flooding phase to a level higher than the support as taught by Mehrman in the method of Horibata in order to make sure that the growing media or 
 	Butler et al. teach a method for growing plants, said method comprising supplying CO2 enriched gas via the gas duct directly into the lower interior space (para. 0038). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of supplying CO2 as taught by Butler et al. in the method of Horibata in order to further promote plant growth because plants require CO2, O2, nitrogen etc. for growth. 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant argued the following:
In contrast to the Applicant's implementation, Horibata's sphere-shaped air discharge means 7 fails to run parallel to and a legitimate length of its side walls. Rather, Horibata's discharge means 7 is a relatively isolated component that fails to run parallel with any component in its structure. The Applicant further notes that the tube extending from the air discharge means 7 does not have any holes as the Applicant's through holes 141 that lead to the lower interior space 130" discussed above. Rather, the tube in Horibata is akin to the Applicant's gas duct 150, which is concentrated nearer to the edge of the container, at least in some implementations. Thus, the entire gas inlet - gas duct arrangement between the Applicant's and Horibata's implementations are substantially distinguishable.

As explained and shown in the above, the gas inlet (7) is a circular object, thus, an imaginary line can be drawn to be parallel to that of any of the sidewalls. In addition, the claimed limitation stated “a length” along the sidewall, the length can be any desired length one wishes to consider. For example, a length can be any length drawn and the gas inlet 7 is along that length (as demonstrated by the examiner’s illustration above). Note that this length can be modified. Furthermore, “run parallel” does not mean that the object has to be attached to another component. As stated, ref. 7 has a length even 
The examiner is unclear in regard to applicant’s argument about the tube of Horibata not having any holes because there are no holes being claimed for the gas duct. The only holes that are being claimed in claim 1 is the through holes for the support, which is not the gas duct. Thus, it is irrelevant as to whether the gas duct of Horbata has holes or not. The through holes 141 that applicant refers to is taught in Horibata as the through holes 5 for the support 3, which is what applicant is claiming and not the gas duct having holes. 
Even if the Examiner were to maintain that Horibata discloses the language in amended claim 1, the Applicant respectfully submits that Horibata fails to disclose the limitations in claim 5, which recites "[t]he container of claim 4, wherein the gas inlet extends along for at least 25%_of the length of said side wall." As discussed above, Horibata's air discharge means 7 does not extend 25% of the side wall, and the tube that extends therefrom is a solid tube that operates as a closed duct, not an inlet, as claimed.

 	As stated in the above, applicant merely claimed “a length of a sidewall”, which can be any length along the sidewall. For example, it can be the whole sidewall or just a section or portion or just 1 inch or two inches, etc. In addition, as illustrated above, the examiner has considered “a length” and within that length, the gas inlet does extend at least 25% of that length of the sidewall. Noting that other lengths can be considered as desired too because the claimed language merely stated “a length”. 
	In regard to applicant’s comment of the solid tube that operates as a closed duct and not an inlet, the examiner did not considered the gas duct as an inlet. The claimed limitation stated that a downstream end of this duct defines a gas inlet, which is what ref. 7 is. The “inlet” can be interpreted as gas coming into the interior, thus, the ports of . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643